Citation Nr: 0116616	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-17 762	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of eye 
burns, to include refractive error.



REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs 



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1980 and 
from November 1990 to June 1991.  The veteran served in the 
Persian Gulf from January to May 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2000, the veteran submitted his VA Form 9, 
perfecting his appeal with regard to the listed issues.  
However, he also raised the issue of entitlement to an 
earlier effective date for service connection for his ulnar 
and median nerve neuropathy of the right wrist.  This issue 
has not been addressed by the RO.  Therefore, it is referred 
to the RO for appropriate action and initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record that the veteran 
currently has PTSD.

3.  There is no competent evidence of record that the 
veteran's refractive error is a residual of inservice eye 
burns.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service or any other incident therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1153 (West 1991); Veterans' Claims Assistance Act 
of 2000, Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

2.  Refractive error of the veteran's eyes was not incurred 
in or aggravated by military service or any other incident 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 
Veterans' Claims Assistance Act of 2000, Pub. L No 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In a September 1999 
letter, the RO advised the veteran that his service medical 
records had been requested from his Guard unit and requested 
he submit any copies he might possess of his service medical 
records.  He was advised of the evidence necessary to 
substantiate his claims in December 1999 and February 2000 
letters.  A further attempt was made to obtain his service 
medical records in January 2000 and he was advised of that 
attempt.  He was provided a statement of the case in August 
2000, which discussed the evidence of record, the applicable 
statutory and regulatory law and the reasons his claims were 
denied.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records reflect treatment for 
eye burns in both eyes in an April 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  A general 
examination of his eyes was normal at that time.  Vision in 
his right eye was 20/25 and 20/30 in his left eye.  A May 
1992 periodic medical examination report indicates a normal 
clinical evaluation of his eyes.  His vision was 20/30 in 
both eyes.  There is no evidence of any psychiatric 
complaints, findings, treatment or diagnosis in service.

A December 1993 VA Persian Gulf War Registry examination 
report reveals no psychiatric, eye or vision complaints.  
Examination of the veteran's eyes indicates an assessment of 
questionable photophobia.

July and October 1994 VA eye clinic consultation reports 
indicate impressions of refractive error.

During his August 1994 VA eye examination, the veteran gave a 
history of having had his eyes burned with gas during the 
Persian Gulf War.  His ocular history was negative.  The 
diagnosis was myopic astigmatism.

At his September 1994 VA general medical examination, the 
veteran again gave a history of having burned both his eyes 
and eyebrows during a gas explosion during his service in 
1991.  He relevantly complained of myopia that was corrected 
with glasses.  The pertinent diagnosis was myopia that was 
corrected with lenses.

The veteran submitted treatment records from his reserve 
unit, dated in 1997.  One record shows a diagnosis of 
depression.  The veteran also submitted a June 1997 eyeglass 
prescription.

In statements dated in December 1999 and January 2000, three 
men who served with the veteran in the Persian Gulf, stated 
that he was treated for burns to his face and eyes after an 
emersion heater exploded in his face.  All of the statements 
indicate that his eyes were bandaged afterwards or that he 
wore eye patches for several days after the accident.  Two of 
the statements indicate that the veteran continued to have 
vision and eye problems after the accident.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if 
the condition were subjected to a superimposed disease or 
injury, the additional disability may be service connected.  
See OPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).

The veteran has not presented any competent medical evidence 
that he currently has PTSD.  In fact, the only medical 
evidence he submitted, the treatment records from his 
reservist unit, indicate a diagnosis of depression.  He has 
not alleged that there are any existent private treatment 
records indicating a current diagnosis of PTSD.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, there is 
no medical evidence linking his diagnosed depression to his 
service or any incident therein.  Although the veteran 
believes he currently has PTSD as a result of service, he is 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 1101, 1110; 
Veterans' Claims Assistance Act of 2000, Pub. L No 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309.

Likewise, although there is evidence that the veteran 
currently has refractive error of the eyes and a myopic 
astigmatism, there is no evidence that he has any residual 
eye disability as a result of his inservice injury.  Nor has 
he submitted competent medical evidence that his current 
refractive error is the result of an inservice superimposed 
injury or disease.  As noted above, he is not competent to 
provide evidence that requires medical knowledge or that 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for refractive eye error or any other eye 
disability as a residual of his inservice eye burns.  38 
U.S.C.A. § 1110; Veterans' Claims Assistance Act of 2000, 
Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102, 
3.303.



ORDER

Service connection for PTSD is denied.

Service connection for refractive error or any other eye 
disability as residuals of eye burns is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

